—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered December 14, 1999, convicting him of burglary in the second degree, criminal possession of stolen property in the fifth degree, and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court providently exercised its discretion in limiting defense counsel’s questions to the prospective jurors during voir dire (see People v Jean, 75 NY2d 744 [1989]; People v Pepper, 59 NY2d 353 [1983]; People v Boulware, 29 NY2d 135 [1971], cert denied 405 US 995 [1972]; CPL 270.15 [1] [c]). Santucci, J.P., Krausman, Townes and Mastro, JJ., concur.